     CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Roque “Rocky” De La Fuente,                                Civil No. 19-CV-2995 (DSD/HB)
              Plaintiff,
       vs.
                                                  DEFENDANT’S MEMORANDUM
Steve Simon, in his official capacity as the            IN SUPPORT OF
Secretary of State of the State of Minnesota,         MOTION TO DISMISS

              Defendant.



       Plaintiff Roque De La Fuente has no constitutional right to force the Republican

Party of Minnesota to associate with him. The interests of the State of Minnesota, which

include protecting its political parties’ right to freedom of association, far outweigh any

actual rights De La Fuente can cite in this matter. Because De La Fuente’s claims thus

fail on their merits, and because the Minnesota Supreme Court has issued a final decision

on the merits rejecting those claims, this Court should dismiss his complaint.

                                         FACTS

       Minnesota law provides for a presidential nomination primary to be held on

March 3, 2020. Minn. Stat. § 207A.11(a), (b); Black Aff. ¶ 3. Each major political party

taking part in the nomination primary is required to determine the names of the

candidates for its presidential nomination that will be printed on primary ballots. Minn.

Stat. § 207A.13, subd. 2(a). Each party may also determine whether its presidential

nomination primary ballot will include (1) an option for voters to support sending

uncommitted delegates to the party’s national convention and/or (2) a space for voters to

cast votes for write-in candidates. Id., subd. 1(c). The chair of each participating party
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 2 of 15



must send Defendant Steve Simon, in his official capacity as Secretary of State (“the

Secretary”), the names of the party’s candidates, as well as the party’s determinations

regarding uncommitted delegates and write-in candidates, no later than 63 days before

the primary. Id., subds. 1(c), 2(a). In the current election cycle, the 63-day deadline fell

on December 31, 2019. See id. Once the party submits its list of candidate names to the

Secretary, state law prohibits changes to the list. Id., subd. 2(a).

       In October 2019, the Republican Party of Minnesota submitted its authorized list

of candidates for the 2020 presidential nomination primary in a letter to the Secretary.

(Black Aff. ¶ 4, Ex. 1 (Republican Party letter).) The letter stated that the sole candidate

name that party authorized to have listed on its presidential nomination primary ballot

was Donald J. Trump. (Id.)

       In November, Plaintiff Roque De La Fuente filed this lawsuit, alleging that he is a

candidate for the Republican nomination for President. (Compl. ¶ 5.) Because the

Republican Party’s October letter to the Secretary did not state that the party authorized

De La Fuente’s name to be placed on the party’s ballot for the March 3 presidential

nomination primary, his name will be omitted from the ballot. See Minn. Stat. § 207A.13,

subd. 2(a). As a result, De La Fuente challenges the constitutionality of Minn.

Stat. § 207A.13 as applied to exclude him from the ballot. (Id. ¶¶ 39-49.)

       In December, De La Fuente and a Minnesota resident who claimed he desired to

vote for De La Fuente in the primary filed a ballot-error petition in the Minnesota

Supreme Court. (Black Aff. ¶ 6, Ex. 2.) The petition repeated the constitutional claims

alleged in this lawsuit and asked the state court to order De La Fuente’s name be placed


                                               2
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 3 of 15



on the Republican primary ballot. (Ex. 2 at 18-26 ¶¶ 68-112, 27 ¶ (D).) The petition

named the Secretary as the respondent. (Id. at 4 ¶ 7.)

       As required by a scheduling order issued by the state court, De La Fuente and the

Secretary submitted briefs and provided oral argument. (Black Aff. ¶¶ 7, 11, Ex. 3

(Minnesota Supreme Court scheduling order).)

       On January 9, the Minnesota Supreme Court denied the petition, holding that the

petitioners’ claims lack legal merit. De La Fuente v. Simon, No. A19-1994, 2020 WL

230178, at *2 (Minn. Jan. 9, 2020). The court stated that it would subsequently issue an

opinion explaining its decision. Id.

                                       ARGUMENT

       The Minnesota Supreme Court has rejected the claims in De La Fuente’s

complaint on their merits after providing him a full and fair opportunity to litigate the

claims. Res judicata thus bars De La Fuente from now proceeding with the claims in a

different forum. Moreover, even if the state court had not already ruled in this matter, De

La Fuente’s claims fail as a matter of law. He has thus failed to state a claim for which

relief can be granted.

I.     RES JUDICATA BARS DE LA FUENTE’S CLAIMS.

       The doctrine of res judicata provides that a final judgment on the merits of a

lawsuit precludes the parties to the suit from relitigating issues that were or could have

been raised in that action. Allen v. McCurry, 449 U.S. 90, 94 (1980). Because federal law

requires courts to give full faith and credit to judicial decisions issued by state courts,

federal courts give preclusive res judicata effect to state-court judgments “whenever the


                                             3
     CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 4 of 15



courts of the State from which the judgments emerged would do so.” Id. at 96 (citing

28 U.S.C. § 1738).

       The law of the forum that issued the first decision controls the res judicata

analysis. Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012). Because

the Minnesota Supreme Court issued the first court decision on De La Fuente’s

constitutional claims, Minnesota’s res judicata standards apply. See id. “Under Minnesota

law, res judicata constitutes an absolute bar to a later claim when: (1) the earlier claim

involved the same set of factual circumstances; (2) the earlier claim involved the same

parties or their privies; (3) there was a final judgment on the merits; and (4) the estopped

party had a full and fair opportunity to litigate the matter.” Id. at 1151-52 (citing

Hauschildt v. Beckingham, 686 N.W.2d 829, 840 (Minn. 2004)).

       The facts of the current case indisputably meet Minnesota’s standard for res

judicata. First, De La Fuente’s state petition involved all of the same facts and legal

claims as the current complaint: specifically, both cases are founded on De La Fuente’s

contention that he has a First and Fourteenth Amendment right to a place on the

Republican ballot in Minnesota’s March 3 presidential nomination primary. Second, De

La Fuente was a petitioner in the state petition, and the Secretary was the respondent.

Third, the Minnesota Supreme Court issued a final judgment on the merits of De La

Fuente’s petition, holding that his claims “lack legal merit.” De La Fuente, 2020 WL




                                             4
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 5 of 15



230178, at *2. 1 And fourth, the state court afforded De La Fuente a full and fair

opportunity to litigate his claims: the court accepted his petition initiating the proceeding,

reviewed his brief on the merits, and allowed him oral argument before holding his legal

claims meritless.

       For these reasons, the Minnesota Supreme Court’s final judgment on the merits of

De La Fuente’s ballot-error petition precludes him from relitigating the claims in the

instant complaint. The complaint should therefore be dismissed.

II.    DE LA FUENTE’S CLAIMS FAIL ON THEIR MERITS.

       Even if res judicata did not apply, the Court should dismiss the complaint on its

merits. In short, the core right implicated by this case is the Republican Party’s First

Amendment right to freedom of association—and De La Fuente has no legal authority to

force the Republican Party to associate with him by placing his name on the party’s

presidential nomination primary ballot. The challenged provision of Minnesota’s election

law exists to protect political parties’ fundamental right to freedom of association; it is

therefore constitutional.


1
  Press accounts suggest that De La Fuente may seek certiorari review of the state court’s
decision in the United States Supreme Court. (See Brian Bakst, MN Supreme Court
ruling: Primary ballot will stay as it is, MPR News (Jan. 9, 2020),
https://www.mprnews.org/story/2020/01/09/mn-supreme-court-grapples-with-primary-
ballot-choices (reporting state court decision and stating that Plaintiff’s counsel “vowed
to take the fight to the U.S. Supreme Court if necessary”).) But even if he seeks such
review, it will not affect the finality of the state supreme court decision: under Minnesota
law a judgment is final for res judicata purposes when it is entered, notwithstanding a
pending appeal. Brown-Wilbert, Inc. v. Copeland Buhl & Co., 732 N.W.2d 209, 220
(Minn. 2007); see also Thornes v. City of Waldorf, No. 13-546, 2014 WL 4829136, at *7
(D. Minn. Sept. 29, 2014) (following id.).


                                              5
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 6 of 15



       A. The Challenged Statute.

       The instant petition challenges Minn. Stat. § 207A.13, subd. 2. (Compl. ¶¶ 43, 49.)

That subdivision states:

       Candidates on the ballot. (a) Each party must determine which candidates
       are to be placed on the presidential nomination primary ballot for that party.
       The chair of each party must submit to the secretary of state the names of
       the candidates to appear on the ballot for that party no later than 63 days
       before the presidential nomination primary. Once submitted, changes must
       not be made to the candidates that will appear on the ballot.
             (b) No later than the seventh day before the presidential nomination
       primary, the chair of each party must submit to the secretary of state the
       names of write-in candidates, if any, to be counted for that party.

Minn. Stat. § 207A.13, subd. 2 (2018). In the instant case, the Minnesota Republican

Party notified the Secretary in writing on October 25, 2019, that the only candidate name

that will appear on the party’s ballot in the presidential nomination primary is the name

of President Donald J. Trump. As it stated in a subsequent letter, however, the party will

permit voters to cast write-in votes for other candidates. (Black Aff. ¶ 9, Ex. 4.)

       B. Section 207A.13 is Subject to Limited Scrutiny, Because the State’s
          Important Regulatory Interests Far Outweigh the Alleged Damage to De
          La Fuente’s Rights.

       Under the United States Constitution, states retain the power to regulate their own

elections. U.S. Const. Art. I, § 4; Burdick v. Takushi, 504 U.S. 428, 433 (1992). State

election regulations inevitably impose some burdens on individuals’ rights to vote and to

associate with others for political purposes. Anderson v. Celebrezze, 460 U.S. 780, 788

(1983). As a result, courts do not broadly subject election regulations to strict scrutiny;

doing so “would tie the hands of States seeking to assure that elections are operated

equitably and efficiently.” Burdick, 504 U.S. at 433. Instead, courts tailor the level of


                                              6
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 7 of 15



scrutiny applied to each case according to the particular details of the private rights and

government interests that are implicated:

       [A] court considering a challenge to a state election law must weigh the
       character and magnitude of the asserted injury to the rights protected by the
       First and Fourteenth Amendments that the plaintiff seeks to vindicate
       against the precise interest put forward by the state as justifications for the
       burden imposed by its rule, taking into consideration the extent to which
       those interests make it necessary to burden the plaintiff’s right.

Id. at 434. When state law subjects First and Fourteenth Amendment rights to “severe”

restrictions, courts apply strict scrutiny. Id. But when the law only imposes restrictions on

constitutional rights that are reasonable and nondiscriminatory, “the State’s important

regulatory interests are generally sufficient to justify the restrictions.” Id.

              1.      The burden on De La Fuente’s rights is de minimis.

       In this case, the balancing test described above tilts overwhelmingly in favor of a

limited standard of review, because there is no clear legal basis for De La Fuente’s

assertions that he possesses constitutional rights that are relevant to this case at all. De La

Fuente cites no case law, and the Secretary is aware of none, holding either that (1) an

individual has a First or Fourteenth Amendment right to run in a partisan presidential

nomination primary or (2) a voter has a First or Fourteenth Amendment right to vote for a




                                                7
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 8 of 15



particular candidate in such a primary. 2 Indeed, federal courts have held that such alleged

rights are “considerably attenuated and possibly nonexistent.” Duke v. Massey, 87 F.3d

1226, 1233 (11th Cir. 1996) (“Duke III”); see also id. at 1232-33 (holding that candidate

“does not have a First Amendment right to express his beliefs as a presidential candidate

for the Republican Party”); Duke v. Cleland, 954 F.2d 1526, 1530-31 & n. 6 (11th Cir.

1992) (“Duke I”) (rejecting candidate’s allegation that “he has a right to associate with an

‘unwilling partner,’ the Republican Party,” and holding that “[i]ndeed a strong argument

could be made that there is no right to vote for any particular candidate in a party

primary, because the party has the right to select its candidates”); Belluso v. Poythress,

485 F. Supp. 904, 912 (N.D. Ga. 1980) (holding candidate’s “claimed need to ‘associate’

with an unwilling partner, the Republican party in Georgia, is not a first amendment

right”).

       Notably, Minnesota’s presidential nomination primary is like no other election

proceeding created by the state’s law. In every other election in Minnesota, the candidate

who receives the most votes is thereby entitled to either (1) take office or (2) have her

name entered on ballots in a subsequent Minnesota election. But winning a presidential

nomination primary carries with it no such direct consequence. Instead, that primary

2
  No plaintiff in the current lawsuit is a Minnesota voter, and De La Fuente has no
standing to state constitutional claims on behalf of such a voter. See Warth v. Seldin,
422 U.S. 490, 499 (1975) (“[A] plaintiff generally must assert his own legal rights and
interests, and cannot rest his claim to relief on the legal rights or interests of third
parties.”). But even if the complaint were amended to join a Minnesota voter as an
additional plaintiff, any claim that the voter has a constitutional right to force De La
Fuente’s name onto the March 3 ballot would nonetheless fail for reasons explained in
this memorandum.


                                             8
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 9 of 15



merely yields a particular variety of information—specifically, numbers of votes received

by the respective candidates—that the major parties then use within their private

nominating processes. See Belluso, 485 F. Supp. at 912 (noting that presidential primary

is “a preferential primary that has dubious effect as opposed to a general election that has

finality”). As a federal court hearing a constitutional lawsuit substantially identical to the

instant petition noted,

       there is much truth in the [state’s] characterization of [its] Presidential
       Preference Primary as a “beauty contest.” The balloting merely effects a
       recommendation to the parties, which are free to accept or ignore the
       results. The plaintiffs’ constitutional interest in [the would-be-candidate
       plaintiff’s] inclusion is decreased because the importance of the primary
       lies within the discretion of the party.

Id. The same logic applies to the instant case, and as a result De La Fuente’s

constitutional interests in appearing on the nomination primary ballot are at best severely

attenuated.

       Moreover, De La Fuente is not in fact being denied the right to run for President in

Minnesota: state law permits him to run in the November 2020 general election as a

minor-party or independent candidate, even if he is not on the ballot for the March

nomination primary. See Minn. Stat. §§ 204B.07, subd. 2 (requirements for minor-party

and independent candidates for President to appear on ballots); .09, subd. 3(b)

(requirements for individuals running for President as write-in candidates). In turn, any

voter who wishes to vote for De La Fuente for President retains the right to do so in

November if De La Fuente fulfills these procedural requirements. Thus, this case does

not involve the question of whether De La Fuente is being permitted to run for President;



                                              9
     CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 10 of 15



instead, the question before the Court is only whether he has the right to force his way

into the Republican Party’s presidential nominating process.

                 2.   The state has a compelling interest in avoiding “laundry list”
                      ballots and protecting political parties’ right to free association.

       For the above reasons, the actual damage that the challenged statute imposes on

De La Fuente’s constitutional rights is severely limited, if not nonexistent. Under these

circumstances, “the State need not establish a compelling interest to tip the constitutional

scales in its direction.” Burdick, 504 U.S. at 439. Instead, the state need only establish

that its legitimate interests are “sufficient to outweigh the limited burden” that the

challenged statute imposes on De La Fuente. Id. at 440. This standard is easily met in this

case: the state’s interest in limiting the candidates on the March 3 ballot to those named

by the major political parties is clear and compelling.

       First, the state has a legitimate interest in avoiding a “laundry list” ballot that

contains the name of every would-be candidate, no matter how frivolous her candidacy.

Clements v. Fashing, 457 U.S. 957, 964-65 (U.S. 1982) (holding that states “have

important interests in protecting the integrity of their political processes from frivolous or

fraudulent candidacies, in ensuring that their election processes are efficient, in avoiding

voter confusion caused by an overcrowded ballot, and in avoiding the expense and

burden of run-off elections”); see also Burdick, 504 U.S. at 438 (holding that purpose of

elections is choosing candidates for public office, not some “more generalized expressive

function[, which] would undermine the ability of States to operate elections fairly and

efficiently”).



                                             10
     CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 11 of 15



       If every individual were constitutionally guaranteed a place on the March 3 ballot

based on the mere assertion that she, like De La Fuente, wanted to run in a particular

party’s nomination primary, both Minnesota voters and their election system would suffer

from the lengthy lists of candidates that would inevitably result.

       More importantly in the current case, however, the state has a compelling interest

in protecting the major parties’ constitutional freedom of association. A political party is

a private association that holds a First Amendment right to identify the people who

constitute the association and to limit its membership to those people. Democratic Party

of U.S. v. Wisconsin, 450 U.S. 107, 121-22 (1981). As such, parties have the right to

choose their party leaders without interference from federal or state governments.

Id. at 121-26; see also Kucinich v. Tex. Democratic Party, 563 F.3d 161, 166-68 (5th Cir.

2009) (rejecting constitutional challenge to loyalty oath required by state party for place

on party’s presidential nomination primary ballot). Further, the First Amendment grants

political parties the right to determine their own membership, which includes the right to

disregard the electoral preferences of nonmembers. Tashjian v. Republican Party of

Conn., 479 U.S. 208, 215 n. 6 (1986) (holding that a “nonmember’s desire to vote in the

party’s affairs is overborne by the countervailing and legitimate right of the party to

determine its own membership qualifications”); Haase v. Silver, 140 F. App’x 274, 277

(2nd Cir. 2005) (holding that “an individual who does not fit within the parameters

determined by a party does not have an absolute right to participate in that party’s

primary election”). States have a compelling interest in protecting these associational




                                             11
     CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 12 of 15



rights, not least within the context of determining the names to be printed on ballots in a

presidential nomination primary. Duke III, 87 F.3d at 1234.

       The Burdick balancing test thus establishes that the challenged Minnesota statute

is subject only to limited scrutiny. First, the burden placed on De La Fuente’s

constitutional rights is at best attenuated and at worst nonexistent, given that there is no

evident basis for his contention that he has a constitutional right to run in a political

party’s presidential nomination primary. Second, the state’s countervailing interest in

avoiding “laundry list” ballots and in preserving political parties’ freedom of association

is clear and compelling.

       C. Section 207A.13 is a Reasonable and Nondiscriminatory Provision that is
          Justified by the State’s Important Regulatory Interests.

       For the reasons explained above, under Burdick the candidate restrictions imposed

by Minn. Stat. § 207A.13, subd. 2, must be upheld if they are reasonable,

nondiscriminatory, and justified by an important regulatory interest of the state. Burdick,

504 U.S. at 434. And on substantially the same grounds that are discussed above, the

challenged restrictions readily pass constitutional muster.

       The restrictions are reasonable, in large part, because they do not bar De La Fuente

from running for President or prevent any eligible individual from voting for him. See

Minn. Stat. §§ 204B.07, subd. 2 (requirements for minor-party and independent

candidates for President to appear on ballots); .09, subd. 3(b) (requirements for

individuals running for President as write-in candidates). They are nondiscriminatory

because, by directly granting each political party the authority to determine the list of



                                             12
     CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 13 of 15



candidates it agrees to associate with for the purposes of a presidential nomination

primary, the restrictions are precisely tailored to serve the state’s compelling interest in

protecting the parties’ right to free association. Finally, the state’s need to both protect

that right and avoid “laundry list” ballots constitutes an important regulatory interest. De

La Fuente’s claims therefore fail.

       This determination finds strong support in the decisions of federal courts that have

reviewed similar lawsuits pertaining to presidential primary ballots. Most notably,

in 1992, self-declared Republican presidential candidate David Duke and three voters

who supported him challenged a Georgia statute under which state officials had denied

Duke a place as a Republican candidate on Georgia’s presidential nomination primary

ballot. Duke I, 954 F.2d at 1527-28. After the state defendants prevailed in district court,

on appeal the Eleventh Circuit applied the Burdick test and rejected Duke’s constitutional

claims, holding that the candidate’s interests under the First and Fourteenth Amendments

“do not trump the Republican Party’s right to identify its membership based on political

beliefs nor the state’s interests in protecting the Republican Party’s right to define itself.”

Duke III, 87 F.3d at 1231-33. The court also rejected the plaintiff voters’ claims, noting

that they had “failed to offer any authority suggesting that they have a right to vote for

their candidate of choice as a republican in a nonbinding primary.” Id. at 1233. It

determined that “any burden on these voters is considerably attenuated and possibly

nonexistent.” Id. (internal quotation marks omitted). Finally, the Eleventh Circuit held

that the plaintiffs’ interests, to the extent they even existed, were outweighed by the

state’s “compelling interest in protecting political parties’ right to define their


                                              13
      CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 14 of 15



membership” and “significant interest in structuring and regulating elections in order to

facilitate order, honesty and fairness.” Id. at 1234.

       An earlier Georgia federal decision reached the same result as Duke. In Belluso v.

Poythress, a federal district court denied the plaintiffs’ motion for a preliminary

injunction in a case brought by a would-be candidate and two individuals wishing to vote

for   him    in   Georgia’s     1980    Republican      presidential   nomination   primary.

485 F. Supp. at 906, 914. The court held that the plaintiff candidate had no constitutional

right to associate with the Republican Party as his “unwilling partner,” that “the right of

[the candidate’s] supporters to vote for him in the general election stands unaffected,”

and that Georgia’s interest in protecting the party’s rights and avoiding “laundry list”

ballots justified excluding the candidate from the primary. Id. at 911-13.

       The instant lawsuit is indistinguishable from Duke and Belluso. This Court should

dismiss the suit for the same reasons that the federal courts rejected the plaintiffs’

constitutional claims in those cases. First, a state law barring individuals from running in

a presidential nomination primary for the nomination of an unwilling political party

imposes little if any burden to any individual’s actual constitutional rights; and second,

states have important regulatory interests in protecting political parties’ right to freedom

of association and in restricting ballot access to legitimate and non-frivolous candidates.




                                              14
     CASE 0:19-cv-02995-DSD-HB Document 10 Filed 01/24/20 Page 15 of 15




                                  CONCLUSION

       For the above reasons, Respondent respectfully requests that the Court dismiss

Plaintiff’s complaint.



Dated: January 24, 2020                  Respectfully submitted,

                                         KEITH ELLISON
                                         Attorney General
                                         State of Minnesota


                                         s/ Nathan J. Hartshorn
                                         NATHAN J. HARTSHORN
                                         Assistant Attorney General
                                         Atty. Reg. No. 0320602

                                         445 Minnesota Street, Suite 1400
                                         St. Paul, Minnesota 55101-2134
                                         (651) 757-1252 (Voice)
                                         (651) 297-1235 (Fax)
                                         nathan.hartshorn@ag.state.mn.us

                                         ATTORNEY FOR STEVE SIMON, IN HIS
                                         OFFICIAL CAPACITY AS THE MINNESOTA
                                         SECRETARY OF STATE




                                         15
